DETAILED ACTION
The instant application having application No 17/324425 filed on 05/19/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 2 or 4 or 5 or 6 or 9 or 10 is incorporated into the independent claim 1, (ii) resolve nonstatutory obviousness-type double patenting.
Claim 11 would be allowable if (i) claim 12 or 14 or 16 is incorporated into the independent claim 11, (ii) resolve nonstatutory obviousness-type double patenting.
Claim 17 would be allowable if (i) claim 18 or 20 is incorporated into the independent claim 17, (ii) resolve nonstatutory obviousness-type double patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-7, and 9-18 of Patent Application No. 16423604 (hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on perform session connection to the target user plane function entity based on the address information of the target user plane function entity and vice versa.
For claim 1, Patent Application disclose a  method, comprising obtaining, by a control plane function entity, a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities; receiving, by the control plane function entity, a request message from an application server, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information comprises broadcast area information of the first service or service type information of the first service; determining, by the control plane function entity, address information of a target user plane function entity based on the correspondence and the service information of the first service; and establishing, by the control plane function entity, a session connection to the target user plane function entity based on the address information of the target user plane function entity(See Claim 1).
For claim 2, Patent Application disclose determining, by the control plane function entity, the address information of the target user plane function entity based on the correspondence and the service information of the first service comprises determining, by the control plane function entity, a user plane capability of the target user plane function entity based on the service information of the first service; and searching, by the control plane function entity, the correspondence based on the determined user plane capability of the target user plane function entity, to determine the address information of the target user plane function entity(See Claim 1). 
For claim 3, Patent Application disclose the control plane function entity comprises a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity(See Claim 1).
For claim 4, Patent Application disclose the control plane function entity comprises a broadcast multicast service center control plane function entity and a multimedia broadcast multicast system gateway control plane function entity; determining, by the control plane function entity, the address information of the target user plane function entity based on the correspondence and the service information of the first service comprises: determining, by the broadcast multicast service center control plane function entity, the address information of the target user plane function entity based on the correspondence and the service information of the first service; and establishing, by the control plane function entity, the session connection to the target user plane function entity based on the address information of the target user plane function entity comprises: sending, by the broadcast multicast service center control plane function entity, a session start request to the multimedia broadcast multicast system gateway control plane function entity, wherein the session start request comprises the address information of the target user plane function entity; and establishing, by the multimedia broadcast multicast system gateway control plane function entity, a session connection to the target user plane function entity based on the address information of the target user plane function entity(See Claim 4).
For claim 5, Patent Application disclose the control plane function entity comprises a multimedia broadcast multicast system gateway control plane function entity, and receiving, by the control plane function entity, the request message from the application server comprises receiving, by the multimedia broadcast multicast system gateway control plane function entity using a broadcast multicast service center control plane function entity, the request message from the application server(See Claim 5).
For claim 6, Patent Application disclose the broadcast area information comprises a cell identity (cell ID), a service area identifier (SAD, or geographical location information; and the service type information of the first service comprises a mobile broadband (MBB) service, an Internet of Things (oT) service, an ultra-reliable and low latency communications (URLLC) service, or a mission-critical push-to-talk (MCPTT) service (See Claim 6).
For claim 7, Patent Application disclose the request message further comprises at least one of a temporary group identity (TMGI) or quality of service (QoS) (See Claim 1).
For claim 8, Patent Application disclose the user plane capabilities comprise a broadcast area or a service type supported by the one or more user plane function entities (See Claim 1).
For claim 9, Patent Application disclose establishing, by the control plane function entity, the session connection to the target user plane function entity based on the address information of the target user plane function entity comprises sending, by the control plane function entity, a session start request message to the target user plane function entity; and after receiving the session start request message, sending, by the target user plane function entity, a session start response message to the control plane function entity, wherein the session start response message indicates that establishment of a session connection is allowed(See Claim 1). 
For claim 10, Patent Application disclose sending, by the control plane function entity, a session connection request to the target user plane function entity; receiving, by the target user plane function entity, the session connection request; generating, by the target user plane function entity, a session connection response based on the session connection request; and sending, by the target user plane function entity, the session connection response to the control plane function entity(See Claim 14).
For claim 11, Patent Application disclose an apparatus, comprising: at least one processor coupled with a non-transitory storage medium storing executable instructions, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to: obtain a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities; receive a request message from an application server, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information of the first service comprises broadcast area information of the first service or service type information of the first service; determine address information of a target user plane function entity based on the correspondence and the service information of the first service; and establish a session connection to the target user plane function entity based on the address information of the target user plane function entity(See Claim 13).
For claim 12, Patent Application disclose the executable instructions, when executed by the at least one processor, further cause the at least one processor to determine a user plane capability of the target user plane function entity based on the service information of the first service; and search the correspondence based on the determined user plane capability of the target user plane function entity, to determine the address information of the target user plane function entity(See Claim 14).
For claim 13, Patent Application disclose the apparatus implements a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity (See Claim 1).
For claim 14, Patent Application disclose the apparatus implements a broadcast multicast service center control plane function entity and a multimedia broadcast multicast system gateway control plane function entity, the at least one processor comprises a first processor and a second processor, the broadcast multicast service center control plane function entity is implemented by the first processor, and the multimedia broadcast multicast system gateway control plane function entity is implemented by the second processor; the first processor is configured to: determine the address information of the target user plane function entity based on the correspondence and the service information of the first service, and send a session start request to the multimedia broadcast multicast system gateway control plane function entity, wherein the session start request comprises the address information of the target user plane function entity; and the second processor is configured to establish a session connection to the target user plane function entity based on the address information of the target user plane function entity(See Claim 13).
For claim 15, Patent Application disclose the apparatus implements a multimedia broadcast multicast system gateway control plane function entity, and the at least one processor is configured to receive a request message from an application server using a broadcast multicast service center control plane function entity(See Claim 14).
For claim 16, Patent Application disclose the broadcast area information comprises a cell identity (cell ID), a service area identifier (SAD, or geographical location information; and the service type information of the first service comprises a mobile broadband (MBB) service, an Internet of Things (oT) service, an ultra-reliable and low latency communications (URLLC) service, or a mission-critical push-to-talk (MCPTT) service (See Claim 18).
For claim 17, Patent Application disclose a system, comprising: an application server; a control plane function entity; and a target user plane function entity; wherein: the application server is configured to send a request message to the control plane function entity, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information of the first service comprises broadcast area information of the first service or service type information of the first service; the control plane function entity is configured to: obtain a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities; receive the request message from the application server; and determine address information of the target user plane function entity based on the correspondence and the service information of the first service; and establish a session connection to the target user plane function entity based on the address information of the target user plane function entity(See Claim 13).
For claim 18, Patent Application disclose the control plane function entity is further configured to send a session connection request to the target user plane function entity; and the target user plane function entity is configured to: receive the session connection request from the control plane function entity, generate a session connection response based on the session connection request, and send the session connection response to the control plane function entity(See Claim 14).
For claim 19, Patent Application disclose the control plane function entity comprises a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity (See Claim 15).
For claim 20, Patent Application disclose the broadcast area information comprises a cell identity (cell ID), a service area identifier (SAD, or geographical location information; and the service type information of the first service comprises a mobile broadband (MBB) service, an Internet of Things (oT) service, an ultra-reliable and low latency communications (URLLC) service, or a mission-critical push-to-talk (MCPTT) service (See Claim 18). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7-8, 11, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noldus et al. (US 20180077001, Mar. 15, 2018) in view of TOMICI et al. (US 20170156086, Jun.1,2017).

Regarding Claim 1, Noldus discloses a  method, comprising obtaining, by a control plane function entity, a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream, the BGF and MRF inform their respective control plane entity that it supports the capability to establish an RTCP in-session application signaling relationship. This information (see Fig 5 shows exchange IP address information) is then conveyed towards the UE);
 receiving, by the control plane function entity, a request message from an application server, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information comprises broadcast area information of the first service or service type information of the first service(page 9, par (0103), line 1-10, a service control entity set up a communication path for the exchange of service control messages with the service application entity. A first message including the offer data is transmitted on the service control channel, the offer data including the indication that the service control entity is supporting a communication path (request message requests to establish a  session) on the media data(broadcast area information) plane based on RTCP service control messages. When an answer is received, e.g. a second message on the service control channel comprising the acceptance data, a communication path between the service control entity and the service application entity can be set up). 
Noldus discloses all aspects of the claimed invention, except determining, by the control plane function entity, address information of a target user plane function entity based on the correspondence and the service information of the first service; and establishing, by the control plane function entity, a session connection to the target user plane function entity based on the address information of the target user plane function entity.
TOMICI is the same field of invention teaches determining, by the control plane function entity, address information of a target user plane function entity based on the correspondence and the service information of the first service(page 12, par (0172), line 1-10, With respect to the control plane, the MME provides traffic routing policies to the ISW GW in the user plane, the ISW GW keeps track of the access for received uplink IP packets and, based on policy, transmit the associated downlink packets via the path. The policies that are used to determine which connection to employ indicate a selection based upon, destination IP address, a destination port number (address information of a target user plane), and a transport layer protocol); and establishing, by the control plane function entity, a session connection to the target user plane function entity based on the address information of the target user plane function entity(page 13, par (0175), line 1-10, the transport network layer (TNL) connection is established, or confirmed to have been established between TWAN (WLAN AN) and ISW GW, the connection established, using OAM procedures, the UE's connection using HeNB access to a specific PDN via an ISW GW is established).
Noldus and TOMICI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a session connection to the target user plane function entity based on the address information of the target user plane function entity the teaching of Noldus to include the UE’s connection using HeNB access to a specific PDN via an ISW GW is established the teaching of TOMICI because it is providing simultaneously maintaining two communication paths, one via the LTE access network and one via the TWAN, between a UE and a packet network.
Regarding Claim 3, Noldus discloses the control plane function entity comprises a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity (page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream).
Regarding Claim 7, Noldus discloses all aspects of the claimed invention, except the request message further comprises at least one of a temporary group identity (TMGI) or quality of service (QoS).
TOMICI is the same field of invention teaches the request message further comprises at least one of a temporary group identity (TMGI) or quality of service (QoS) (page 12, par (0173), line 7-10, the MME determine to utilize a particular air interface that achieves a targeted user quality of service (QoS)).
Regarding Claim 8, Noldus disclose the user plane capabilities comprise a broadcast area or a service type supported by the one or more user plane function entities(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream, the BGF and MRF inform their respective control plane entity that it supports the capability to establish an RTCP in-session application signaling relationship. This information (see Fig 5 shows exchange IP address information) is then conveyed towards the UE).
Regarding Claim 11, Noldus discloses an  apparatus, comprising at least one processor coupled with a non-transitory storage medium storing executable instructions, wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to obtain a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream, the BGF and MRF inform their respective control plane entity that it supports the capability to establish an RTCP in-session application signaling relationship. This information (see Fig 5 shows exchange IP address information) is then conveyed towards the UE); 
receive a request message from an application server, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information of the first service comprises broadcast area information of the first service or service type information of the first service(page 9, par (0103), line 1-10, a service control entity set up a communication path for the exchange of service control messages with the service application entity. A first message including the offer data is transmitted on the service control channel, the offer data including the indication that the service control entity is supporting a communication path (request message requests to establish a  session) on the media data(broadcast area information) plane based on RTCP service control messages. When an answer is received, e.g. a second message on the service control channel comprising the acceptance data, a communication path between the service control entity and the service application entity can be set up). 
Noldus discloses all aspects of the claimed invention, except determine address information of a target user plane function entity based on the correspondence and the service information of the first service; and establish a session connection to the target
user plane function entity based on the address information of the target user plane function entity.
TOMICI is the same field of invention teaches determine address information of a target user plane function entity based on the correspondence and the service information of the first service(page 12, par (0172), line 1-10, With respect to the control plane, the MME provides traffic routing policies to the ISW GW in the user plane, the ISW GW keeps track of the access for received uplink IP packets and, based on policy, transmit the associated downlink packets via the path. The policies that are used to determine which connection to employ indicate a selection based upon, destination IP address, a destination port number (address information of a target user plane), and a transport layer protocol); and establish a session connection to the target user plane function entity based on the address information of the target user plane function entity(page 13, par (0175), line 1-10, the transport network layer (TNL) connection is established, or confirmed to have been established between TWAN (WLAN AN) and ISW GW, the connection established, using OAM procedures, the UE's connection using HeNB access to a specific PDN via an ISW GW is established).
Noldus and TOMICI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a session connection to the target user plane function entity based on the address information of the target user plane function entity the teaching of Noldus to include the UE’s connection using HeNB access to a specific PDN via an ISW GW is established the teaching of TOMICI because it is providing simultaneously maintaining two communication paths, one via the LTE access network and one via the TWAN, between a UE and a packet network.
Regarding Claim 13, Noldus discloses the apparatus implements a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity (page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream).
Regarding Claim 15, Noldus discloses the apparatus implements a multimedia broadcast multicast system gateway control plane function entity, and the at least one processor is configured to receive a request message from an application server using a broadcast multicast service center control plane function entity(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream).
Regarding Claim 17, Noldus discloses a system, comprising an application server; a control plane function entity; and a target user plane function entity(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream, the BGF and MRF inform their respective control plane entity that it supports the capability to establish an RTCP in-session application signaling relationship. This information (see Fig 5 shows exchange IP address information) is then conveyed towards the UE); wherein the application server is configured to send a request message to the control plane function entity, wherein the request message requests to establish a session for a first service, the request message comprises service information of the first service, and the service information of the first service comprises broadcast area information of the first service or service type information of the first service(page 9, par (0103), line 1-10, a service control entity set up a communication path for the exchange of service control messages with the service application entity. A first message including the offer data is transmitted on the service control channel, the offer data including the indication that the service control entity is supporting a communication path (request message requests to establish a  session) on the media data(broadcast area information) plane based on RTCP service control messages. When an answer is received, e.g. a second message on the service control channel comprising the acceptance data, a communication path between the service control entity and the service application entity can be set up).
Noldus discloses all aspects of the claimed invention, except the control plane function entity is configured to: obtain a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities; receive the request message from the application server; and determine address information of the target user plane function entity based on the correspondence and the service information of the first service; and establish a session connection to the target user plane function entity based on the address information of the target user plane function entity.
TOMICI is the same field of invention teaches the control plane function entity is configured to: obtain a correspondence between address information of one or more user plane function entities and user plane capabilities supported by the one or more user plane function entities; receive the request message from the application server(page 12, par (0172), line 1-10, With respect to the control plane, the MME provides traffic routing policies to the ISW GW in the user plane, the ISW GW keeps track of the access for received uplink IP packets and, based on policy, transmit the associated downlink packets via the path. The policies that are used to determine which connection to employ indicate a selection based upon, destination IP address, a destination port number (address information of a target user plane), and a transport layer protocol); and 
determine address information of the target user plane function entity based on the correspondence and the service information of the first service; and establish a session connection to the target user plane function entity based on the address information of the target user plane function entity(page 13, par (0175), line 1-10, the transport network layer (TNL) connection is established, or confirmed to have been established between TWAN (WLAN AN) and ISW GW, the connection established, using OAM procedures, the UE's connection using HeNB access to a specific PDN via an ISW GW is established).
Noldus and TOMICI are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify a session connection to the target user plane function entity based on the address information of the target user plane function entity the teaching of Noldus to include the UE’s connection using HeNB access to a specific PDN via an ISW GW is established the teaching of TOMICI because it is providing simultaneously maintaining two communication paths, one via the LTE access network and one via the TWAN, between a UE and a packet network.

Regarding Claim 19, Noldus discloses the control plane function entity comprises a broadcast multicast service center control plane function entity or a multimedia broadcast multicast system gateway control plane function entity(page 3, par (0039), line 1-10, the BGF, and MRF user plane entities are instructed by their respective control plane entity (obtaining by the control plane entity) to create a through connection for the RTP stream and for the RTCP stream).
Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
Torvinen et al. (US 20180359642, Dec. 13, 2018) teaches Wireless Communications.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300.
Information regarding the status of an application may be obtained from
the Patent Application Information Retrieval (PAIR) system. Status information
for published applications may be obtained from either Private PAIR or Public
PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464